                Case 1:17-cr-00600-NRB Document 97 Filed 05/11/20 Page 1 of 2

                                           HANTMAN & ASSOCIATES
                                                     ATTORNEYS AT LAW
                                                     1120 Avenue of the Americas
                                                               4th Floor
                                                     New York, New York 10036
    ROBERT J. HANTMAN                                     (P) 212-684-3933
 rhantman@hantmanlaw.com                                  (F) 212-465-2192
New York, New Jersey, & Florida Bars                   www.Hantmanlaw.com

                                                                                    May 11, 2020
   VIA ELECTRONIC FILING AND FAX
   The Hon. Naomi Reice Buchwald
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

   RE: Inmate William McFarland, United States Marshal #91186-054;
   Index #: 1:17-cr-00600-NRB-1; Request for Compassionate Release


   Dear Judge Buchwald;


         Please accept this letter on behalf of William McFarland in response to the Governments
   Opposition to Mr. McFarland’s April 14, 2020 Motion for “Compassionate Relief”.

          While the deplorable conditions at Elkton are indisputable and there is precedent-
   however limited- for the Court to grant the requested relief absent exhaustion of Administrative
   Remedies, Mr. McFarland has chosen, at this time, to pursue his remedies with the Bureau of
   Prisons (“BOP”), in which forum he can address the issues raised by the Government so that a
   more complete record can be compiled in support of a future motion, if necessary.

           To support the existence of his preexisting medical conditions, Mr. McFarland intends to
   rely on, among other things, medical records from physicians whom he visited prior to being sent
   to Elkton and additional BOP medical records which he believes exist but were not submitted by
   the Government. However, obtaining such records have proved difficult due to limited
   communications with Mr. McFarland, existing medical privacy laws in conjunction with Mr.
   McFarland’s incarceration, and simply that many medical facilities have limited hours and work
   forces due to the ongoing pandemic.

          At present, Mr. McFarland has collected further facts relevant to Section 3553(a) Factors
   which ultimately support his requested relief. However, in an effort to put forth the most
   transparent representation of the relevant facts, he prefers not to refocus on those points at the
   present time, as he believes a full and total representation of the facts, is not only appropriate but
   necessary for the Court to make an informed decision on the relief requested.
                                                               1
 FLORIDA                       NEW JERSEY                                             FLORIDA
 HANTMAN & ASSOCIATES          JOSEPH J. FERRARA                                      ENTIN & DELLA FERA, P.A.
 650 WEST AVENUE               OF COUNSEL                                             OF COUNSEL
 SUITE 2408                    111 PATERSON AVENUE                                    110 SE 6TH ST., SUITE 1970
 MIAMI BEACH, FL 33139         HOBOKEN, NJ 07030                                      FORT LAUDERDALE, FL 33301


   PLEASE SEND ALL CORRESPONDENCE TO THE NEW YORK, NY ADDRESS LISTED ABOVE.
            Case 1:17-cr-00600-NRB Document 97 Filed 05/11/20 Page 2 of 2



        Notwithstanding the foregoing, while carrying out the administrative appeals process
 with the BOP, Mr. McFarland hopes to work with the U.S. Attorney’s Office and A.U.S.A Kristy
 J. Greenberg to fashion and facilitate a plan which addresses all of their arguments and concerns.

        Such a plan could protect Mr. McFarland’s welfare and risks to his life while addressing
 the concerns of the Government that any monies generated by his creative efforts can be applied
 to pending Orders of restitution, fines, and penalties.

        We appreciate the Courts considering Mr. McFarland’s Requested Relief and respect the
 Governments Opposition efforts but for the aforementioned reasons are respectfully withdrawing
 his Motion without prejudice at the present time.


                                                     Respectfully submitted
                                                     /s/ Robert J Hantman______
                                                     Robert J Hantman




                                                         2
FLORIDA                  NEW JERSEY                                               FLORIDA
HANTMAN & ASSOCIATES     JOSEPH J. FERRARA                                        ENTIN & DELLA FERA, P.A.
650 WEST AVENUE          OF COUNSEL                                               OF COUNSEL
SUITE 2408               111 PATERSON AVENUE                                      110 SE 6TH ST., SUITE 1970
MIAMI BEACH, FL 33139    HOBOKEN, NJ 07030                                        FORT LAUDERDALE, FL 33301


 PLEASE SEND ALL CORRESPONDENCE TO THE NEW YORK, NY ADDRESS LISTED ABOVE.
